Citation Nr: 1605515	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Since March 21, 2012, entitlement to a disability rating higher than 40 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD)
of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from December 1985 to January 2007. 

 This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for DDD and DJD of the lumbar spine, and assigned an initial noncompensable disability rating, effective from February 1, 2007. 

In a subsequent February 2009 rating decision, the Veteran's service-connected lumbar spine disability rating was increased to 10 percent, effective from February 1, 2007.  Thereafter, in May 2012, the RO again increased the Veteran's lumbar spine disability to 40 percent, effective from March 21, 2012. 

In November 2013, the Board denied an initial disability rating in excess of 10 percent prior to March 21, 2012, for DDD and DJD of the lumbar spine, and remanded for further development the issue of entitlement to a disability rating in excess of 40 percent for DDD and DJD of the lumbar spine thereafter.

However, as discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was last before the Board in November 2013 at which time the Board remanded the case for a new examination.  A review of the record shows that the RO initiated a request for a lumbar spine examination on January 16, 2015, as reflected on a Compensation & Pension Exam Inquiry report.  However, the Veteran failed to report to the scheduled examination.  

Notwithstanding, the Veteran asserts that he did not receive notification of the scheduled examination.  See February 2016 written brief presentation.  The Veteran's representative stated that his review of the claims file shows no evidence of any notification sent to the Veteran regarding the date, location, and time of the scheduled examination, and the Board agrees.  Accordingly, the Board finds that good cause has been shown and he should therefore be rescheduled for another examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional records to the extent possible, the Veteran should be scheduled for another examination to evaluate the nature and severity of his service-connected DJD and DDD of the lumbar spine.  Ensure that the Veteran is notified of the date, time, and location of the scheduled examination.  

The claims folder should be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify the Veteran's lumbar spine orthopedic pathology, as well as any related neurologic pathology found to be present. 

 (b).  Indicate whether the Veteran is able to complete range of motion testing and if so, such testing should be conducted.  

(c).  Indicate whether the Veteran's ankylosis is best described as favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire spine.

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

(d).  Comment on the total duration of incapacitating episodes of DDD over the past 12 months.  Specifically indicate whether the Veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.

(e).  Determine the severity of the Veteran's lumbar radiculopathy of the right and left lower extremities, in terms of being mild, moderate, or severe.  Also comment on the presence and severity of any related bowel or bladder problems.

(f).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected lumbar spine disability.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this additional VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

2.   Then, readjudicate the issue of entitlement to a disability rating higher than 40 percent for DDD and DJD of the lumbar spine since March 21, 2012.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




